Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 11/03/2021 amendment/responses in the application of GUNASEKARA for “APPARATUS AND METHOD FOR SELECTIVE DATA NEWORK ACCESS” filed 02/12/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 27-47 are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 7,453,844 B1), hereinafter LEE, in view of ARASTAFAR et al. (US 9,264,861 A2), hereinafter ARASTAFAR.
Regarding claim 42, LEE discloses computer readable apparatus (the access point 160 includes a channel manager 145, see figure 1) comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer 
receive first data associated with a first one of a plurality of computerized client devices (the channel manager 145 of the illustrated embodiment preferably receives data, including access requests and access data, from the wireless devices 100 that seek to exchange data via the wireless LAN, see col. 6 lines 17-36; the access point listens for access requests by wireless devices on all channels associated with the access point, see col. 8 lines 31-41);
receive second data associated with a second one of the plurality of computerized client devices (the channel manager 145 of the illustrated embodiment preferably receives data, including access requests and access data, from the wireless devices 100 that seek to exchange data via the wireless LAN, see col. 6 lines 17-36; the access point listens for access requests by wireless devices on all channels associated with the access point, see col. 8 lines 31-41); 
cause correlation of the received first data and the received second data to a plurality of respective user status data (channel manager 145 may cooperate with database 155 to correlate some or all of the desired access data with a portion of access data included in the access request, such as the MAC address of the device or a user ID of the user. Either of these pieces of information, or similar unique information, may be used by the access point, together with information stored in the database, to identify some or all of the remaining access data, see co. 6 lines 37- 47); and 

LEE fails to explicitly disclose that the correlating the received data to determine the respective prescribed locations of a venue and allocating the bandwidth based on the prescribed locations. 
In the same field of endeavor, ARASTAFAR discloses in another example embodiment, the created contextual spatial model can be used to allocate WiFi bandwidth in a public stadium. Based on monitoring user's devices and their corresponding contextual information, the system can create a dynamic thematic contextual spatial model showing usage, distribution, or availability of WiFi bandwidth in the stadium. Based on the dynamic demand, the system can allocate the WiFi bandwidth appropriately, by augmenting allocation of bandwidth for areas of higher demand and reducing for areas of lower demand. For example, WiFi bandwidth for subject locations of a stadium that are sparsely populated when a game in the stadium does not sell out can be reduced. In the same example scenario, if some people in the audience decide to move seats such that a subject location of the stadium is almost full, the system can dynamically identify the increase in demand for bandwidth at the subject location and increase the allocation to meet the new demand (see col. 11 lines 5-21).
ARASTAFAR’s teaching of dynamically allocating based on the locations of venue in the network/system taught by LEE in order to allow network access based on the dynamically changing users’ locations in an avenue such as sports arenas, stadiums, conference centers, or malls.  
Regarding claim 43, LEE discloses the first and the second data comprise respective identifying data associated with the first and the second computerized client devices, the identifying data each comprising one or more of: (i) a media access control (MAC) address, or (ii) a non-MAC device-specific identifier (the access request itself generally includes the request and the identification information for the wireless device…the identification information may comprise the MAC address of the wireless device, see col. 6 lines 17-36). 
Regarding claim 44, LEE discloses each of the first and the second data comprises data related to a privilege associated with one or more wireless data services; and at least one of the plurality of user status data comprise data associated with one or more prescribed wireless data services available to only a subset of the plurality of the computerized client devices, the one or more prescribed wireless data services requiring the higher bandwidth consumption (based on the access data and the channel characteristics of the channels provided by the access point, in step 220, the channel manager determines if the particular wireless device should be assigned to the 

Regarding claim 45, LEE discloses the causation of the correlation comprises access of the data related to the privilege associated with the one or more wireless data services, the data related to the privilege originating from a server or proxy not associated with an operator of a network with which the computerized network apparatus is associated (the access point may provide guaranteed bandwidth over the wireless medium, or other quality of service metric, to VIP users. For instance, when a VIP client associates with a particular channel, the channel manager may reassign some or all of the active clients associated with that channel (except the VIP user and perhaps other particular users, e.g., other VIP users) to other channels, see col. 7 lines 29-37).
Regarding claim 46, LEE discloses the determination comprises identification of (i) a first access pass associated with the user status data of the first computerized client device, and (ii) a second access pass associated with the user status data of the second computerized client device; and wherein: the first access pass is associated with the higher bandwidth consumption required for the first computerized client device; a minimum and/or maximum required bandwidth for a session; the class of user; the class of service requested; the priority of the user or wireless device--i.e. very important person (VIP) status…; a type of category of data to be transmitted; and other information relevant to the data access desired, see col. 6 lines 17-36).

Claim 47  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of LEE-ARASTAFAR  in view of FANG (US 2012/0230193 A1).
Regarding claim 47, the combination of LEE-ARASTAFAR fails to disclose the first access pass comprises an access pass requiring a pre-paid fee; and the second access pass comprises an access pass without any fee requirement.
	In the same field of endeavor, FANG discloses that access priority may be given to prepaid users over postpaid users, vice versa, or based on subscription packages in a system for intelligently load balancing of Wi-Fi access point in a WLAN (see 0028).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement FANG’s teaching of give priority to the prepaid users over other users in the network taught by the combination of LEE-ARASTAFAR in order to encourage the network users to prepaid for accessing the network. 

Allowable Subject Matter
Claims 27-41 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 42-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412